DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 02/04/2022 (“02-04-22 OA”), the Applicant cancelled claim 22 and added new claim 23 in a reply filed on 04/29/2022.
Claims 16 and 18 are cancelled. 
Currently, claims 1-15, 17, 19-21 and 23 are pending.
Response to Arguments
Applicant’s cancellation of independent claim 22 has overcome the prior-art rejections as set forth under line item number 1 in the 02-04-22 OA.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, 17, 19-21 and 23 are allowed.
Independent claim 1 is allowed, because claim 1 includes previously-indicated allowable subject matter of claim 1 as set forth under line item number 2 in the 02-04-22 OA.
Claims 2-15, 17 and 19-20 are allowed, because they depend from the allowed claim 1.
Independent claim 21 is allowed, because claim 21 includes previously-indicated allowable subject matter of claim 21 as set forth under line item number 2 in the 02-04-22 OA.

    PNG
    media_image1.png
    449
    504
    media_image1.png
    Greyscale

Regarding independent claim 23, U.S. Patent Publication No. 2015/0102375 A1 to Kim et al. in Fig. 9B teaches a light emitting structure (¶ 96, light emitting device package), comprising: 
a substrate 210a-210b, 280 (¶ 49, ¶ 56 & ¶ 6, ceramic layers 210a-210b & heat sink 280 form a support (i.e., substrate) for light emitting device 10); 
at least one light emitting chip 10 (¶ 51 & ¶ 81, light emitting device (or chip) 10) disposed on the substrate 210a-210b, 280; 
a side wall 210c-210d (¶ 97, ceramic layers 210c-210d) disposed on the substrate 210a-210b, 280 and surrounding the at least one light emitting chip 10; 
a cover 290 (¶ 96, cover layer 290) disposed on the side wall 210c-210d, wherein the cover 290, the side wall 210c-210d and the substrate 210a-210b, 280 surrounds and defines an enclosed space (see Fig. 9B & ¶ 97, cavity) for accommodating the at least one light emitting chip 10; 
an anti-reflective coating 292 (¶ 94 & abstract, anti-reflection (AR) coating layer 292) disposed on (i.e., in proximity to) the cover 290; and 
a protective layer 291 (¶ 95, AR coating layer 291 for preventing moisture or air from penetrating the cavity i.e., protecting the light emitting chip 10 from moisture or air) disposed on outside of the anti-reflective coating 292.
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, wherein the cover is a planar lens, a dome lens, a hollow dome lens, or a hollow square lens.
Therefore, independent claim 23 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                

/JAY C CHANG/Primary Examiner, Art Unit 2895